DETAILED ACTION
This Office Action is in response to the communication filed on 12/10/2021. 
The objections to claims 1, 6, and 8 have been withdrawn in view of amendments of the claims. 
The rejections of claims 1-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite have been withdrawn in view of amendments of the claims.
The rejections of claim 1-11 under 35 U.S.C. 101 have been withdrawn in view of amendments of the claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner's amendment was given in a discussion with Hyun Yong Lee (Reg. No. 61,010) on 12/17/2021.

1. (Currently Amended) An authentication management system comprising:
a computing device having a memory configured to store program instructions and one or more processors coupled to the memory, the program instructions comprising:
a custom credential provider configured to support operating system (OS) account authentication through an alternate authentication method that replaces an OS account authentication method supported by an operating system of the computing device; and
an authentication management server communicably connected to the custom credential provider via a communication network to perform user authentication related to a user who attempts the OS account authentication using an alternate authentication information when the OS account authentication based on the alternate authentication information used in the alternate authentication method is attempted and transfer, to the custom credential provider, account authentication information necessary to perform the OS account authentication according to the OS account authentication method supported by the operating system [[or]]and a seed value to be used to generate 
wherein the custom credential provider newly generates account authentication information that satisfies a password security rule required by the operating system using a received seed value when the custom credential provider receives the seed value from the authentication management server, updates the account authentication information with the2Patent Application No. 16 485, 780 Docket No. 2181-009newly-generated account authentication information, performs authentication according to the OS account authentication method provided by the operating system itself using the newly-generated account authentication information, and provides a user session to a corresponding user who attempts the OS account authentication when the OS account authentication is successful.
5. (Currently Amended) An authentication management system comprising:
a computing device having a memory configured to store program instructions and one or more processors coupled to the memory, the program instructions comprising:
a custom credential provider configured to support operating system (OS) account authentication through an alternate authentication method that replaces 
an authentication management server communicably connected to the custom credential provider via a communication network to perform user authentication related to a user who attempts the OS account authentication using an alternate authentication information when the OS account authentication based on the alternate authentication information used in the alternate authentication method is attempted and transfer, to the custom credential provider, account authentication information necessary to perform the OS account authentication according to the OS account authentication method supported by the operating system [[or]]and a seed value to be used to generate a new OS account authentication information when the user authentication is successful, wherein the custom credential provider newly generates account authentication information that satisfies a password security rule required by the operating system using a received seed value when the custom credential provider receives the seed value from the authentication management server; and
a mobile device having a memory configured to store a mobile authenticator program and one or more processors coupled to the memory, the  program configured to perform authentication through the alternate authentication method,4Patent Application No. 16 485, 780 Docket No. 2181-009wherein the custom credential provider transfers user account information of a user who attempts the OS account authentication to the authentication management sever when the OS account authentication is attempted,
wherein the authentication management server generates a user authentication value for authenticating a user according to received user account information as the alternate authentication information when the user account information is received, transfers the user authentication value to a corresponding mobile authenticator based on [[the]]a mobile authenticator information linked to the user account information, and performs user authentication according to the alternate authentication information based on a received authentication agreement value when the authentication agreement value is received.
6. (Currently Amended) The authentication management system of claim 5, wherein, when a One Time password (OTP) having a valid time information is used as the user authentication value, wherein the authentication management server transfers the user authentication value and the valid time information for the user authentication value to the custom credential provider and the mobile  program, wherein the custom credential provider and the mobile authenticator program respectively allow Graphical User interfaces (GUI) displaying the user authentication value and the valid time information together through authentication display windows to be displayed on device screens.  
7. (Currently Amended) The authentication management system of claim 6, wherein the user authentication value is displayed in a number string or a character string within the 5Patent Application No. 16 485, 780 Docket No. 2181-009 authentication display window, and the valid time information is displayed in a form of a time lapse bar within the authentication display window such that lapse of the valid time information is visually guided.  
8. (Currently Amended) The authentication management system of claim 5, further comprising: an authentication client agent installed in the computing device and driven within [[the]]a user session to execute integrated authentication for business software specified by the user, wherein the custom credential provider transfers the alternate authentication information to the authentication client agent after the user session is provided, wherein the authentication client agent requests agent authentication from the authentication management server using thethe agent authentication using the alternate authentication information received in 
Allowable Subject Matter
Claims 1-3, and 5-11 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding independent claim 1: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 1: "transfer, to the custom credential provider, account authentication information necessary to perform the OS account authentication according to the OS account authentication method supported by the operating system and a seed value to be used to generate a new OS account authentication information when the user authentication is successful, wherein the custom credential provider newly generates account authentication information that satisfies a password security rule required by the operating system using a received seed value when the custom credential provider receives the seed value from the authentication management server, updates the account authentication information with the2Patent Application No. 16 485, 780 Docket No. 2181-009newly-generated account authentication information, performs authentication according to the OS account authentication 
Regarding independent claim 5: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 5: "transfer, to the custom credential provider, account authentication information necessary to perform the OS account authentication according to the OS account authentication method supported by the operating system and a seed value to be used to generate a new OS account authentication information when the user authentication is successful, wherein the custom credential provider newly generates account authentication information that satisfies a password security rule required by the operating system using a received seed value when the custom credential provider receives the seed value from the authentication management server…wherein the authentication management server generates a user authentication value for authenticating a user according to received user account information as the alternate authentication information when the user account information is a mobile authenticator information linked to the user account information, and performs user authentication according to the alternate authentication information based on a received authentication agreement value when the authentication agreement value is received" in combination with other limitations as a whole and in the context recited in claim 5.
Regarding dependent claims: Dependent claims are allowed as they depend from allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE C LIN whose telephone number is (571)272-7752. The examiner can normally be reached M-F 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.